UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                              No. 99-51020
                            Summary Calendar
                           __________________

                           ELAINE E. SELVERA,

                                                      Plaintiff-Appellant,

                                 versus

                         KENNETH S. APFEL,
                 COMMISSIONER OF SOCIAL SECURITY,

                                             Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (A-98-CV-656-AA)
_________________________________________________________________

                             June 13, 2000

Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Elaine E. Selvera appeals from a judgment affirming the

Commissioner’s decision denying social security supplemental income

benefits.

     Selvera   contends:     although     she   has   a   GED,   substantial

evidence indicates she is intellectually only at the elementary-

education level of performance, and, therefore, the jobs the

administrative law judge (ALJ) found capable of performing are


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
above her actual ability; the ALJ failed to consider all of her

impairments,        most   notably,         her     nervousness,     anxiety,     and

depression, and how they interfere with her gainful-work abilities;

the ALJ’s finding she could perform light work is inconsistent with

the evidence, which demonstrates she cannot meet the requirements

of the noted jobs, dry cleaner and housekeeper; and the ALJ failed

to include all of her limitations in the hypothetical question

given the vocational expert, and thus erred by failing to analyze

the combined effect of all of her impairments.

     Additionally, Selvera challenges the competency of the medical

expert at the agency hearing.                 But, before he testified, she

conceded he was “qualified as a medical expert”.

     Based     on    our   review,    the     ALJ    applied   the    proper    legal

standards and substantial evidence supports the benefits-denial.

See Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995); see also

Bowling   v.    Shalala,     36 F.3d 431,    435-36   (5th    Cir.     1994)

(hypothetical questions for vocational expert).

                                                                       AFFIRMED




                                       - 2 -